EXAMINER’S AMENDMENT
          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Stephen J. Weyer on 7/16/2021.

Claim 15
 Line 10, “at least one score of” has been replaced with –at least one of—

REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of a health condition estimation device estimating a health condition of a cow comprising: a three-dimensional coordinates acquisition unit; a feature amount extraction unit; and a score calculation unit; wherein the feature amount extraction unit extracts a feature amount indicating the temporal change of a walking state of the cow, and wherein the score calculation unit calculates a locomotion score of the cow according to the feature amount as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EBONY E EVANS/Primary Examiner, Art Unit 3647